Citation Nr: 1711332	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-31 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Bunten, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had approximately three months of active service in the United States Navy; she was administratively separated after serving between May and August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The claims file was transferred to the RO in St. Louis, Missouri.  

In February 2016, the Board denied entitlement to TDIU.  Through a joint motion for remand between the Veteran and VA, the Board's decision was vacated by the U.S. Court of Appeals for Veterans Claims (Court) via a November 2016 order.  This remand serves to effectuate the mandates of said order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Court, the parties noted that a 2011 VA examination report, conducted by a nurse practitioner, indicated that the Veteran's service-connected knee impairments would provide significant limitations in physical employment.  The parties agreed that the Board did not properly consider this as positive evidence supportive of the Veteran's claim.  

The Veteran's combined service-connected disability rating is 60 percent and she does not meet the schedular threshold for entitlement to TDIU; however, if there is sufficient evidence that the she cannot follow a substantially gainful occupation consistent with her skills, education, and training, a referral to the Director of VA's Compensation Service for consideration of an extraschedular TDIU should be made.  

The claim is remanded for further development. If appropriate, the RO should consider whether referral to the Director of Compensation, for extraschedular evaluation, is proper.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination, to be conducted by a qualified physician (i.e., not a nurse practitioner) to determine the extent of impact of her service-connected bilateral knee disorders,  acting alone on the ability to secure and maintain any type of substantially gainful employment consistent with her skills, education, and training.  

*The examiner should specifically describe the Veteran's previous employment periods when taking a history.  

*The examiner should list specific physical limitations as they pertain to both the context of manual labor and sedentary employment (e.g. standing, sitting, lifting, and bending restrictions) RESULTING FROM THE SERVICE-CONNECTED BILATERAL KNEE DISORDER.  

*The examiner is advised that according to the April 2011 VA nurse practitioner examiner, the Veteran is also diagnosed with presently the NON-SERVICE-CONNECTED disorders of migraine headaches, pleuritic chest wall pain, hyperlipidemia, sinusitis/allergic rhinitis, obstructive sleep apnea, cholelithhiasis, fibromyalgia, dermatitis, and asthma.  

*The Veteran is evaluated as 60 percent disabled based on bilateral knee disabilities (30 percent for each knee).  The examiner must note the 2011 VA assessment of limitations in physical employment, to include as preventing her from working as a teacher, and must expressly describe the impact on any type of substantially gainful employment associated with the disabilities (acting alone or in combination with other factors).  Any mitigation associated with medication or assistive devices, or any aggravation of symptoms not responsive to therapeutic interventions, should expressly be described.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  The RO should, if the evidence so indicates, refer to the Director of VA's Compensation Service for consideration of an extraschedular TDIU.

*In that regard, referral should be contemplated in the case where, despite the Veteran not meeting the initial threshold requirement for a schedular TDIU, the bilateral knee disabilities, acting alone or in concert with other factors, potentially prevent the engaging in substantially gainful employment consistent with the Veteran's skills, education, and training.  

3.  Following re-adjudication and, if necessary, referral the Director of VA's Compensation Service, if the claim remains denied, the claim should be returned to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




